In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00011-CR



           GARY L. HAMMONDS, Appellant

                            V.

              STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 15,374




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       Gary L. Hammonds, appellant, has filed with this Court a motion to dismiss his appeal.

The motion was signed by both Hammonds and his counsel in compliance with Rule 42.2(a) of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2(a), we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       February 28, 2013
Date Decided:         March 1, 2013

Do Not Publish




                                                2